        Case 1:18-cv-02434-DLC Document 227 Filed 04/25/19 Page 1 of 2




April 25, 2019                                                          Irena Royzman
                                                                        (212) 336-2081
                                                                        iroyzman@pbwt.com

BY ECF

The Honorable Denise Cote
United States District Court, Southern District of New York
500 Pearl Street, Room 1910
New York, NY 10007
                 Re:     Novartis Vaccines and Diagnostics, Inc. et al. (“Novartis”) v. Regeneron
                         Pharmaceuticals, Inc. (“Regeneron”), No. 18-cv-2434 (DLC) (S.D.N.Y.)
Dear Judge Cote:
        Pursuant to the Court’s instruction at the April 24, 2019, conference and the Court’s
order, Dkt. 226, the parties submit this joint timeline of the parties’ communications on April 8
with Dr. Wurm and with each other regarding Dr. Wurm. In accordance with the Court’s
instructions, Plaintiffs consent to this submission.


    Date           Time (EDT)           Who                        Description

                                                   Email from Andrew Cohen to Dr. Wurm,
 8-Apr-2019            9:57 AM       Regeneron     asking whether Dr. Wurm is interested in
                                                   discussing a new project

                                                   Dr. Wurm confirms interest, asks for a phone
 8-Apr-2019            10:07 AM      Regeneron
                                                   call

                                                   Cohen responds to Dr. Wurm, providing cell
 8-Apr-2019            10:14 AM      Regeneron
                                                   phone number

 8-Apr-2019            10:16 AM      Regeneron     Dr. Wurm confirms he will call Cohen later

                                                   Dr. Wurm conversation with Cohen (2
 8-Apr-2019            12:19 PM      Regeneron
                                                   minutes - call was cut off) (Ex. A.)

                                                   Dr. Wurm conversation with Cohen (11
 8-Apr-2019            12:21 PM      Regeneron
                                                   minutes) (Ex. A.)

                                                   Email from Thomas Ehrich to Dr. Wurm,
 8-Apr-2019            12:35 PM       Novartis     discussing drafting rebuttal reports as
                                                   previously arranged in January 2019.
        Case 1:18-cv-02434-DLC Document 227 Filed 04/25/19 Page 2 of 2



Hon. Denise Cote, Page 2



    Date        Time (EDT)     Who                       Description

                                         Response from Dr. Wurm, stating he remains
 8-Apr-2019       1:16 PM    Novartis
                                         willing to draft rebuttal report.

                                         Ehrich arranges to send background
 8-Apr-2019       1:24 PM    Novartis
                                         materials.

                                         Cohen emails protective order and written
 8-Apr-2019       1:57 PM    Regeneron
                                         assurance to Dr. Wurm (Dkt. 221-1)

                                         Dr. Wurm signs and returns written
 8-Apr-2019       4:01 PM    Regeneron   assurance portion of protective order (Dkts.
                                         221-2, 221-4)

                                         Regeneron sends Dr. Wurm’s signed written
 8-Apr-2019       9:38 PM     Parties
                                         assurance to Novartis (Dkt. 221-3, 211-4)

                                         Novartis informs Regeneron that Dr. Wurm
 8-Apr-2019       10:16 PM    Parties
                                         is already retained (Dkt. 221-5)

                                         Ehrich sends Dr. Wurm Regeneron email
 8-Apr-2019       10:49 PM   Novartis
                                         with Wurm CV and Written Assurance.

                                         Novartis follows-up with Regeneron (Dkt.
 8-Apr-2019       10:52 PM    Parties
                                         221-5)

                                         Regeneron confirms receipt of Novartis’s
 8-Apr-2019       11:07 PM    Parties    emails, confirms will act accordingly (Dkt.
                                         221-5)


                                               Respectfully submitted,

                                               /s/ Irena Royzman
